PER CURIAM:
Timothy Grimes appeals the district court’s order granting judgment in favor of the Appellees in his 42 U.S.C. § 1983 (2000) action in accordance with a jury verdict. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. See Grimes v. Fowler, No. CA-01-526-2 (W.D.Va. Jan. 23, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented *808in the materials before the court and argument would not aid the decisional process.

AFFIRMED